Name: COMMISSION REGULATION (EC) No 2832/95 of 7 December 1995 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 294/8 EN Official Journal of the European Communities 8 . 12. 95 COMMISSION REGULATION (EC) No 2832/95 of 7 December 1995 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated exports of those products for the remainder of the current period ; whereas the issuing of export licences for the products concerned should be temporarily suspended, HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of export licences for milk products falling within CN codes 0402 10 19 000 and 0406 30 10 100 to 0406 30 90 000 is hereby suspended for 8 December 1995 . 2. No further action shall be taken in respect of appli ­ cations for licences pending which would have been issued from 8 December 1995. Article 2 This Regulation shall enter into force on 8 December 1995. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1538/95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), amended by Regulation (EC) No 2452/95 (4), and in particular Article 8 (3) thereof, Whereas uncertainty is a feature of the market in certain milk products ; whereas it is necessary to prevent specula ­ tive applications that may lead to a distortion in comp ­ etition between traders, threatening the continuity of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . h) OJ No L 148, 30 . 6. 1995, p. 17. 3 OJ No L 144, 28 . 6 . 1995, p. 22.h) OJ No L 252, 20 . 10 . 1995, p. 12 .